Citation Nr: 9921186	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-06 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to May 1992.



This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, inter alia, confirmed and continued a 0 
percent disability rating for a left knee disorder.  
Subsequently, the claims file was transferred to the RO in St. 
Petersburg, Florida.

The Board remanded the case to the RO in September, 1997, April 
1998, and August 1998 for additional development.  

In a December 1998 rating decision the RO granted entitlement to 
a 10 percent disability rating for status post partial left knee 
meniscectomy, and denied entitlement to service connection for 
degenerative joint disease of the medial compartment of the left 
knee, secondary to the service-connected left knee disorder.

The Board notes the record does not reflect the veteran or his 
service representative have submitted a notice of disagreement as 
to the denial of entitlement to service connection for 
degenerative joint disease of the medial compartment of the left 
knee, secondary to a service-connected left knee disability.  As 
the jurisdiction for appellate review is limited to issues which 
have been perfected on appeal, the Board finds the matter 
presently developed on appeal does not include left knee 
manifestations attributable to the nonservice-connected 
degenerative joint disease.  See 38 C.F.R. §§ 20.101, 20.200 
(1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran's service-connected 
left knee disorder is presently manifested by no evidence of 
instability or recurrent subluxation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's left knee disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show the veteran underwent left knee 
arthroscopy in December 1988.  The diagnosis was medial meniscus 
tear to the anterior horn of the left knee.  Subsequent medical 
records note the veteran reported continued left knee pain.  
Orthopedic clinic reports dated in November 1991 included a 
diagnosis of a history of knee pain, with no physical findings.  
The examiner noted there was no evidence of effusion, 
instability, or laxity.  X-ray examination revealed findings 
within normal limits.

VA examination in July 1992 included diagnoses of degenerative 
disease of the knees, probable cartilage deterioration, and 
history suggestive of meniscus tear with resulting persistent 
debility.  The examiner noted there was no evidence of warmth, 
swelling, or effusion.  There was crepitus to the knees, more 
pronounced to the left, but no other joint abnormalities.  X-ray 
examination of the knees was negative, with no evidence of 
subluxations.  In a September 1992 amendment to the examination 
report, the examiner noted the veteran's history suggested 
degenerative disease with cartilage deterioration and previous 
meniscus tear which would not be visible on a routine x-ray 
study.  

In June 1994 the veteran reported slight to moderate daily 
bilateral knee pain, which flared up approximately every 2 to 3 
weeks.  He reported that he had made adjustments to his 
activities, and sometimes had difficulty sleeping due to ache and 

heat sensation in the knees.  He stated that he had not 
experienced any noticeable swelling, but had experienced slight 
puffiness and tenderness to the joints.  

VA examination in July 1994 revealed no effusion and no evidence 
of ligamentous instability.  There was normal valgus alignment.  
Lachman's and McMurray's tests were negative.  The diagnoses 
included left knee pain of unclear etiology.  It was noted there 
was no evidence of radiographic abnormalities.

VA examination in December 1998 revealed no evidence of effusion.  
The examiner noted there was mild patellar tenderness with 
palpation of the medial and lateral patellar facet, and mildly 
positive crepitus on motion.  The medial joint space was 
moderately tender to palpation.  The knee was stable upon varus 
and valgus stressing at 0 and 30 degrees, with stable ligaments, 
negative anterior and posterior drawer signs, negative Lachman's 
test, and negative posterior sag.  The diagnosis was mild 
degenerative joint disease of the medial compartment of the left 
knee.  The examiner noted that this arthrosis was not directly 
related to an injury during active service.  

Analysis

Initially, the Board notes that the veteran's claim is found to 
be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That 
is, he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation of 
increased disability is sufficient to establish a well-grounded 
claim seeking an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past 

medical reports precedence over current findings.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Ratings Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the Ratings 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(1998).

The Rating Schedule provides for a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).  

In this case, recent medical evidence demonstrates the veteran's 
service-connected left knee disorder is presently manifested by 
no evidence of instability.  There was no evidence of recurrent 
subluxation.  Therefore, the Board finds a rating in excess of 
10 percent for a left knee disorder under diagnostic code 5257 is 
not warranted.

The Board notes the RO denied entitlement to service connection 
for degenerative joint disease of the left knee.  As matters 
related to that decision have not been developed for appellate 
review, the Board finds consideration of criteria for a 

possible higher ratings for arthritis and limitation of motion is 
not applicable  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (1998).  

The Board also notes the evidence of record does not demonstrate 
the veteran's service-connected left knee disorder is manifested 
by dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint which would warrant a 
higher rating under other rating criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (1998).

As to the veteran's claims of pain and functional loss, the Board 
notes the United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. §§ 4.40 and 4.45 were not 
applicable for disability evaluated under diagnostic code 5257, 
which is not predicated on loss of range of motion.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996); see also VAOPGCPREC 23-97. 

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds 
no provision upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  The Board finds the preponderance of the 
evidence is against the veteran's claim for entitlement to a 
rating in excess of 10 percent for a left knee disorder.

Although the Court has held that failure to insure compliance 
with information requested in a Board remand is error, the Court 
also stated that the error was not prejudicial when the error was 
not harmful to the appellant.  See 38 U.S.C.A. § 7261(b); Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In this case, remand 
instructions not addressed in the December 1998 VA physical 
examination pertained to matters involving the assessment of pain 
and functional impairment 

which may not be considered under diagnostic code 5257 and are, 
therefore, not relevant to the veteran's service-connected left 
knee disorder.  Thus, the Board concludes noncompliance with 
specific remand instructions is not prejudicial error.


ORDER

Entitlement to a rating in excess of 10 percent for a left knee 
disorder is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



Error! Not a valid link.


